TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00105-CR





Andre Burns, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0935740, HONORABLE MIKE LYNCH, JUDGE PRESIDING





PER CURIAM

	A jury found appellant guilty of burglary of a habitation and assessed punishment
at imprisonment for sixty-five years.  Penal Code, 63d Leg., R.S., ch. 399, sec. 1, § 30.02, 1973
Tex. Gen. Laws 883, 926 (Tex. Penal Code Ann. § 30.02, since amended).
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  Although the time for filing a pro se brief was extended at appellant's request, the time
for filing has expired and appellant has neither tendered a pro se brief nor requested a further
extension of time.  
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.

Before Justices Powers, Kidd and B. A. Smith
Affirmed
Filed:   March 15, 1995
Do Not Publish